Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Pape, (Reg. No. 76,984), on March 24, 2021. 

Listing of Claims:
21. 	(Currently Amended) An apparatus, comprising:
a processing circuit coupled to a power supply node;
a memory circuit;
a power supply unit configured to:
	generate a plurality of voltage levels on the power supply node; and
	assert an output status signal indicating a current is stable; and
a power management circuit configured to:
set the power supply unit to generate a particular voltage level;
monitor information being transmitted on a bus coupled to the processing circuit; 
set the power supply unit to generate a voltage level that is higher than the particular voltage level in response to a determination that at least a portion of the information is indicative of an impending access to the memory circuit; and



27.	(Currently Amended) The apparatus of claim 21, wherein to set the power supply unit to generate the voltage level that is higher than the particular voltage level, the power management circuit is further configured to: 
	monitor a read/write signal sent to the memory circuit; and
	determine that the read/write signal indicates an impending write access to the memory circuit. 

28.	(Currently Amended) A method for managing power in a mobile computing device, comprising:
setting, by a power management circuit, an output of a power supply to a particular voltage level, the output coupled to a power supply node of a processing circuit;
monitoring data being transmitted on a bus coupled to the processing circuit; 
adjusting the output of the power supply to a new voltage level in response to determining that at least a portion of the data is indicative of an access to a memory included in the mobile computing device, wherein the new voltage level is greater than the particular voltage level; 
asserting, by the power supply, an output status signal indicating a current is stable; and
adjusting the output of the power supply back to the particular voltage level in response to determining that the output status signal is asserted.

35. 	(Currently Amended) A mobile computing device, comprising:
a memory subsystem storing information including program instructions, wherein the memory subsystem includes a plurality of portions; 
a power supply unit configured to:

	assert an output status signal indicating a current is stable; and
a processor coupled to a power supply node, and configured to receive instructions from the memory subsystem and execute the instructions to cause the mobile computing device to perform operations including:
setting the power supply unit to generate a particular voltage level on the power supply node;
in response to detecting one or more program instructions indicative of an impending access to a particular portion of the plurality of portions of the memory subsystem, adjusting the power supply unit to generate a voltage level higher than the particular voltage level; and
resetting the power supply unit back to generate the particular voltage level in response to determining that the output status signal is asserted.


Examiner's Statement of Reasons for Allowance

In the AFCP2.0 response, applicant has amended the claims to include some limitations of the objected to claim 27 limitations but did not include the “stable” element in the limitation: “the power supply unit is further configured to assert an output stable signal indicating that a current voltage level of the power supply node is stable.”  Examiner contact attorney for applicant, Scott Pape, who agreed to include the element “stable” in the independent claims along with the original language of objected to claim 27. This examiner’s amendment reflects the changes and the claims are amended over the prior art.  The rejections of independent claims 21, 28, 35, and subsequent dependent claims are withdrawn. 
It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/           Primary Examiner, Art Unit 2116